Citation Nr: 0904762	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-17 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service connected Hepatitis C. 

2.	Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to service connected 
Hepatitis C.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The Veteran served on active duty from May 1976 to April 
1979.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2006 rating action that 
denied secondary service connection for diabetes mellitus and 
diabetic retinopathy.  In June 2008 the Veteran appeared and 
gave testimony during an RO hearing before the undersigned. A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During a recent hearing before the undersigned the Veteran 
reported that his treating VA physician of long standing had 
attributed the disorders at issue to his service connected 
Hepatitis C. A review of the record indicates that the 
clinical records of treatment from this physician are 
incomplete. The Board notes that this is significant because 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA is 
required to obtain these records. See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. § 3.159(b-c) (2003).  

The Veteran also reported treatment for diabetic symptoms by 
a private physician whose treatment records are also not in 
the claims folder. The undersigned believes that an attempt 
should be made to obtain these records prior to further 
appellate consideration of the current claim.  



Accordingly, the case is REMANDED for the following action:

1.	The RO should take all appropriate 
measures to obtain all clinical records 
not already in the claims folder 
reflecting the Veteran's treatment from 
Doctor William Burnham at the VA 
Medical Center in North Little Rock, 
Arkansas. All records obtained should 
be associated with the claims folder.  

2.	The RO should contact the Veteran and 
request that he provide the full name 
and office address of the physician 
named at the hearing as Doctor Morasko.  
Based on the information from the 
veteran responds, the physician should 
be contacted by the RO and be asked to 
provide copies of all clinical records 
reflecting his treatment of the Veteran 
for diabetes mellitus and any related 
symptoms.  All records obtained should 
be associated with the claims folder.  

3.	Then, the RO should schedule the 
veteran for an examination by a 
physician knowledgeable in diabetes for 
the purpose of determining whether the 
veteran has disability secondary to his 
service connected diabetes mellitus.  
The examiner should opine as to whether 
it is at least as likely as not that 
any current diabetes and/or diabetic 
retinopathy is related to the Veteran's 
hepatitis C.  

4.	Then VA should then readjudicate the 
Veteran's claims for secondary service 
connection for diabetes mellitus and 
diabetic retinopathy.  If these claims 
remain denied, the Veteran should be 
provided a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond.  The case 
should then e returned to this Board 
for further appellate consideration if 
otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




